DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royce et al. US 2019/0276241.
Royce discloses a beverage self-propelling and production system, comprising:
(Re claim 1) “a beverage production region with several beverage production workstations and several trajectory line objects wherein the trajectory line objects are arranged among the different beverage production workstations in which several move paths are created” (P1-5, 10 figure 1). “a self-propelled vehicle device equipped with one or more cup holders, each of which carries a beverage cup thereon, and moving along the trajectory line objects” (30 figure 7, para 0127, 0080). “a server appliance communicating with several beverage production workstations as well as the self-propelled vehicle device and producing and sending one or more instructions through which a move path of the self- propelled vehicle device is controlled and the beverage production workstations are operated for production and output of a beverage product after completion of the self-propelled vehicle device passing through different beverage production workstations in turn” (62 figure 9, para 0144, 0184).
(Re claim 2) “wherein each of the beverage production workstations is provided with an ingredient output appliance with which at least an ingredient, for example, ice, sugar, tea, milk or a combination thereof, is added into a beverage cup” (para 0080).
(Re claim 3) “a positioner appliance with which a beverage cup is placed on a cup holder” (14 para 0142). “a sealing appliance with which a beverage cup is sealed” (16 para 0142). “a shaker appliance with which a beverage product is shaken” (para 0153, 0019).
(Re claim 4) “the beverage production region is provided with several sensor elements, each of which is installed on a beverage production workstation, on a trajectory line object, and/or between different trajectory line objects, interacts with the self-propelled vehicle device for mutual induction, and passes a position signal as well as a series number of the self-propelled vehicle device to the server appliance such that a current position of the self-propelled vehicle device is determined by the server appliance according to the series number transmitted from different sensor elements” (para 0115, para 0165).
(Re claim 5) “wherein the sensor elements are operated based on the near field communications technology or the radio frequency identification technology” (para 0115, para 0165).
(Re claim 6) “the self-propelled vehicle device comprises a vehicle body, a printed circuit board installed on the vehicle body and a power supply unit: the vehicle body is provided with at least a wheel installed at each of both sides and electrically connected with a motor element by which the wheel is driven to rotate; the vehicle body is equipped with at least a supporting roller ball component at the bottom” (para 0106-0111).
(Re claim 7) “a central controller; a power drive circuit component, which is electrically connected with the central controller and the motor element for driving the motor element; a wireless communications circuit component, which is electrically connected with the central controller and used to receive a trajectory motion instruction from the server appliance and control a move path of the vehicle body based on the trajectory motion instruction; a sensor circuit component, which is electrically connected with the central controller and used to detect the sensor element and send a series number of the self-propelled vehicle device to the detected sensor element from which the series number is transferred to the server appliance such that a current position of the self-propelled vehicle device is determined by the server appliance according to the series number transmitted by different sensor elements; a tracking circuit component, which is electrically connected with the central controller and used to emit a tracking signal that may contact a plane for reflection of an optical signal wherein the tracking circuit component depends on intensity of the reflected optical signal to correct a move path of the vehicle body” (para 0106-0111, 0117, 0144).
(Re claim 9) “the power supply unit further comprises a power detection circuit component which is electrically connected with the central controller and used to detect power of the power supply unit and pass a signal for the detected power to the server appliance through the wireless communications circuit component” (para 0111).
(Re claim 10) “the server appliance is equipped with a central control circuit component, a wireless transmission circuit component and an inductive receiver circuit component inside wherein the central control circuit component that is connected with the wireless transmission circuit component and the inductive receiver circuit component is able to navigate the self-propelled vehicle device to change a move path according to at least a group of order messages” (para 0115, 0067).
(Re claim 11) “the central control circuit component of the server appliance produces and transmits one or more station execution instructions with which a beverage production workstation is operated controllably” (para 0144, 0181).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royce in view of Hance et al. US 9,827,683.
Royce discloses the system as rejected above including detecting weight at a station for quality assurance and controlling processes (para 0015, 0175-0176).
Royce does not disclose that the cup holder further comprises a weight detection circuit component which is electrically connected with the central controller and used to detect the weight of a beverage cup and pass a signal for the detected weight to the server appliance through the wireless communications circuit component.
Hance teaches that the holder further comprises a weight detection circuit component which is electrically connected with the central controller and used to detect the weight of an article and pass a signal for the detected weight to the server appliance through the wireless communications circuit component (col 17-18 lines 65-15).
It would have been obvious to one skilled in the art to modify the system of Royce to include that the holder further comprises a weight detection circuit component which is electrically connected with the central controller and used to detect the weight of an article and pass a signal for the detected weight to the server appliance through the wireless communications circuit component because it allows for continuous quality assurance without having to repeatedly visit a weighing station.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royce in view of Ostrow et al. US 2020/0316785
Royce discloses the system as rejected above. 
Royce does not disclose that the server appliance further links a POS machine from which at least a group of order messages are created.
Ostrow teaches that the server appliance further links a POS machine from which at least a group of order messages are created (para 0034).
It would have been obvious to one skilled in the art to modify they system of Royce to include that the server appliance further links a POS machine from which at least a group of order messages are created because it allows for the system of Royce to be used in customer facing systems expanding its market.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 92/06419.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655